  Case: 1:14-cv-10150 Document #: 592 Filed: 06/11/20 Page 1 of 2 PageID #:32892



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 IN RE OPANA ER ANTITRUST                             MDL No. 2580
 LITIGATION
                                                      Lead Case No. 14-cv-10150

 THIS DOCUMENT RELATES TO:                            Hon. Harry D. Leinenweber

 End-Payor Actions


                 END-PAYOR CLASS PLAINTIFFS’ RESPONSE TO
              DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       The End-Payor Class Plaintiffs (“EPPs”) respectfully file this response to Defendants’

Notice of Supplemental Authority (ECF No. 591) regarding the recent Eastern District of

Pennsylvania order denying certification of an end-payor class in In re Niaspan Antitrust

Litigation (ECF No. 591-1).

       Ascertainability: Defendants’ reliance on the ascertainability portion of the Niaspan

ruling is misplaced. Unlike the Third Circuit, Seventh Circuit law squarely rejects the practice of

moving “beyond examining the adequacy of the class definition itself to examine the potential

difficulty of identifying particular members of the class and evaluating the validity of claims they

might eventually submit.” Mullins v. Digital Direct, LLC, 795 F.3d 654, 659 (7th Cir. 2015) (as

quoted in EPP Class Cert. Reply, ECF No. 469 at 3).

       Predominance and Superiority: Similarly, the Niaspan court’s rejection of Dr.

Rosenthal’s use of average prices to determine classwide injury runs counter to the law in the

Seventh Circuit and elsewhere. See, e.g., ECF No. 469 at 14 & n.50 (collecting cases approving

use of averages to establish impact and damages). So too does the Niaspan’s court’s insistence

on the need to identify purportedly uninjured class members through common evidence. Id. at 13
  Case: 1:14-cv-10150 Document #: 592 Filed: 06/11/20 Page 2 of 2 PageID #:32893



& n.35 (collecting Seventh Circuit cases rejecting need for common evidence to identify and

exclude specific class members).1

        Finally, the Niaspan court’s finding that state law variations defeated predominance and

superiority is inapposite here. Even according to Niaspan, “courts may ‘certify nationwide

classes where differences in state law f[a]ll into a limited number of predictable patterns and any

deviations could be overcome at trial by grouping similar state laws together and applying them

as a unit.’” ECF No. 591-1, at 66 (quoting Grandalski v. Quest Diagnostics Inc., 767 F.3d 175,

183 (3d Cir. 2014)). Unlike the Niaspan plaintiffs who sought to certify a class under 53

different state laws, EPPs here: (1) do not seek to sweep dozens of claims into a single class but

instead propose grouping similar claims into corresponding classes and subclasses; (2) offer

detailed analyses demonstrating the similarities between like claims rather than “ipse dixit that

there are no significant variations between the various state laws” (ECF No. 591-1 at 68). See

ECF No. 439 (EPP Class Cert. Br.) at Exs. 12-14; and (3) offer a proposed trial plan and verdict

sheet that provide a framework for trying EPPs’ state law claims. See id. at Exs. 15-16.


 Dated: June 11, 2020                                   Respectfully submitted,

 /s/ Gregory S. Asciolla                                /s/ Michael J. Freed
 Gregory S. Asciolla                                    Michael J. Freed
 Karin E. Garvey                                        Robert J. Wozniak
 Matthew J. Perez                                       Brian M. Hogan
 LABATON SUCHAROW LLP                                   FREED KANNER LONDON
 140 Broadway                                             & MILLEN LLC
 New York, NY 10005                                     2201 Waukegan Road, Suite 130
 (212) 907-0700                                         Bannockburn, IL 60015
                                                        (224) 632-4500
                        Interim Co-Lead Counsel for the End-Payor Classes



  1
   The Niaspan court also held that any method must protect a defendant’s constitutional rights, but as
explained in EPPs’ class certification briefs, no such issue is raised because Defendants will have an
opportunity to challenge the aggregate damages. See ECF No. 439 at 30; ECF No. 469 at 5 & n.21.

                                                    2
